DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 is objected to because “wherein the image processing unit performs transparency adjustment outside the designated region of interest on the first image not inside the designated region of interest on the first image based on the designated transparency received by the transparency designating unit” in the last paragraph is grammatically incorrect and/or missing words and/or punctuation. Examiner suggests amending the limitations to recite “wherein the image processing unit performs transparency adjustment on the first image only outside the designated region of interest on the first image based on the designated transparency received by the transparency designating unit.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clingman (US 2013/0338501, of record) in view of Tsujita (US 2012/0259223).
Regarding claim 11, Clingman shows an image processing apparatus comprising a memory storing a program and a processor configured to execute the program ([0038] - [0039]), thereby functioning as:
(“Optoacoustic System and Method,” [0043] - [0044]; combined optoacoustic and ultrasound system, [0383] and fig. 1) configured to acquire a first image which visualizes information related to optical characteristics of an object, based on a photoacoustic signal obtained by receiving photoacoustic waves generated in the object due to emitting light to the object (“light-induced acoustic signals to produce optoacoustic images,” [0410]); 
an ultrasonic image acquiring unit (inter alia, combined optoacoustic and ultrasound system, [0383] and fig. 1) configured to acquire a second image which visualizes information related to acoustic characteristics of the object, based on an ultrasonic signal obtained by receiving an ultrasonic wave reflected in the object due to transmitting the ultrasonic wave to the object (“ultrasound-induced acoustic signals to produce ultrasound images,” [0410]);
a region of interest designating unit (graphical user interface permits the user to identify an ROI within the optoacoustic image, [0287]; operator selection of a region of interest, [0370]) configured to receive designation of a region of interest with regard to the first image;
an image processing unit configured to perform contrast adjustment (“provide color to highlight data believed to be more meaningful, and provide a transparency mask that can be used to obscure the visibility of specific pixels… generating a color mapping and generating a transparency mask” [0306]) (Refer to [0307] - [0327] for complete discussion)  on the first image (“map each pixel in the grayscale image to a color value in the color map,” [0312])(Note that since the color mapping is applied to each pixel in the image, the color mapping is performed inside the region of interest, as well as outside the designated region of interest);
an image superposing unit configured to superimpose the first image, which has been subjected to the image processing, and the second image (parametric images overlaid on an ultrasound image, [0055]; [0328]; blended overlay with the acquired ultrasound image,  [0335]; overlaid optoacoustic image shown in a distinct color to distinguish it from the ultrasound image, [0413]; [0415]); and 
a transparency designating unit configured to receive designation of transparency, the transparency being changeable according to a designation of transparency from a user (“graphical user interface … including… controls … performing the following adjustments: the color contrast parameter; … upper and lower color transparency thresholds...,” [0370] and opacity bar in figs. 10 - 12). 

Although Clingman provides an embodiment in which pixels outside the region of interest are rendered transparent using a mask that suppresses display of pixel values outside the region of interest (“transparency mask … to identify transparent portions of the map … mask called display_roi … would be false (e.g., have a zero value) in locations corresponding to pixels in a map that are to be completely transparent … a pixel in display_ roi is false when it falls outside the ROI,” [0328]), Clingman fails to show that the designation of transparency received by the transparency designating unit is specifically to change the transparency outside the designated region of interest of the first image. Consequently, Clingman further fails to show performing transparency adjustment on the first image only outside the designated region of interest based on the designated transparency.
Tsujita discloses an ultrasonic diagnostic apparatus and an ultrasonic image display method. Tsujita teaches designation of transparency received by a transparency designating unit (“opacity setting area 504,” [0063] and fig. 5), wherein the designation is specifically to change transparency outside a designated region of interest of a first image (“opacity setting area 504 is capable of setting the opacity of … the region other than the region of interest … by a numeric setting unit or a slide bar …,” [0066] and fig. 5). Tsujita also teaches performing transparency adjustment on the first image only outside the designated region of interest based on the designated transparency (“when an operator moves the opacity line 300 set in the region other than the region of interest shown in the left view of FIG. 3 in the upward direction, … the opacity of the region other than the region of interest is at the higher level as shown in the right view of FIG. 3…,” [0052] and fig. 3; [0060] and fig. 4; [0068] - [0069]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Clingman’s invention to have the designation of transparency received by the transparency designating unit be specifically to change the transparency outside the designated region of interest of the first image, and to have ([0068] - [0069]). 
Regarding claim 15, the combined invention of Clingman and Tsujita discloses the claimed invention substantially as noted above. Clingman further shows that the processor functions as a pixel value range designating unit configured to receive designation of a range of brightness values of pixels to be emphasized in the first image, and wherein the image processing unit is configured to perform contrast adjustment on the first image using the designated a range of brightness values of pixels (“[c]olor limits are numerical values of the parametric data that correspond to the first and last indices in the color map. Color limits may be … user-supplied reference parameter,” [0308] and color threshold bars in figs. 10 - 12; upper_color_limit_range and lower_color_limit_range, [0316] - [0327]; “graphical user interface … including… controls … performing the following adjustments: the color contrast parameter...,” [0370]).

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clingman and Tsujita as applied to claim 11 above, and further in view of Mo et al. (US 7,062,714, of record, hereinafter “Mo”).
Regarding claims 14 and 16, the combined invention of Clingman and Tsujita discloses the claimed invention substantially as noted above. Clingman also shows that (mapping to colors achieved by relating the lower limit value to the first value in the color map and the upper limit value to the last value in the color map, and linearly mapping the intermediate values of the grayscale image between such endpoints, [0308]).
While Clingman maps the maximum and minimum pixel values inside the region of interest to a color map, Clingman fails to explicitly show that the image processing unit is configured to acquire a frequency distribution of pixel values inside the region of interest.
Mo, in the field of endeavor of dynamic range modification for diagnostic ultrasonic images, discloses an imaging system having preset processing parameters adapted to user preferences. Mo teaches acquiring the frequency distribution of pixel values in a region of interest. The frequency distribution is used to perform contrast adjustment using a maximum value and a minimum value of pixel values inside the region of interest (system user adjusts the contrast by pressing a button on an interface … computer analyzes pixel intensity histogram within a user-specified ROI and then automatically scales and/or shift the gray mapping that pre-defined optimal upper and lower gray-scale levels map to some upper and lower bounds of the pixel intensity histogram respectively, col. 2, lines 16 - 31; image pixel intensity histogram is computed within a predefined ROI … master controller scales and/or shifts the gray map such that pre-defined optimal upper and lower gray-scale levels map to the upper and lower bounds of the stored pixel intensity histogram, col. 5, lines 9 - 24; col. 5, lines 37 - 50; col. 6, line 54 - col. 7, line 8 and fig. 3)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Clingman and Tsujita to have Clingman’s image processing unit to be configured to acquire a frequency distribution of pixel values inside the region of interest, as taught by Mo, in order to facilitate determining the optimal upper and lower contrast levels that the image pixel should be mapped to, and thus facilitate fully utilizing the available contrast levels to display the pixel intensity data, thereby improving the display contrast, as discussed by Mo (col. 2, lines 28 - 31). 

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Tsujita is introduced to address the amended features of claim 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793